Order filed, July 25, 2013.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00350-CR
                                 ____________

                     JASON RAY BOUCHARD, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 178th District Court
                             Harris County, Texas
                        Trial Court Cause No. 1374815


                                     ORDER

      The reporter’s record in this case was due June 11, 2013. See Tex. R. App.
P. 35.1. On June 13, 2013, this court granted the court reporters request for
extension of time to file the record until July 11, 2013. To date, the record has not
been filed with the court. Because the reporter’s record was not filed within the
time prescribed in the first request, the court GRANTS your second request and
issues the following order.
      We order Tammy Adams, the official court reporter, to file the record in
this appeal on or before August 12, 2013.            No further extension will be
entertained absent exceptional circumstances. The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex.
R. App. P. 35.3(c). If Tammy Adams does not timely file the record as ordered,
the Court may issue an order directing the trial court to conduct a hearing to
determine the reason for the failure to file the record.



                                    PER CURIAM